 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeslie Metal Arts Company, Inc. and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America(UAW). Case 7-CA-17397May 2, 1980DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on February 11, 1980, by In-ternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), herein called the Union, and duly servedon Leslie Metal Arts Company, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint on February 20,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 15,1980, following a Board election in Case 7-RC-15312, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February6, 1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On February26, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On March 17, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 20,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 7-RC-15312, as the term "record" is defined in Secs. 10268and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LT'V' Eletromysternm. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. I968; Golden Age Beverage Co., 167 NLR: 151 (1967), efd. 415F2d 26 (5th Cir 1469). Interrype Co. vs Penello, 269 F.Supp. 573(D C Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended249 NLRB No. 21thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request and its refusal to bar-gain, but in substance attacks the validity of theUnion's certification on the basis of its objectionsto the election in the underlying representationproceeding. The General Counsel argues that allmaterial issues have been previously decided. Weagree w.ith the General Cousel.Review of the record herein, including therecord in Case 7-RC-15312, discloses that on April25, 1979, pursuant to a Stipulation for CertificationUpon Consent Election, an election was heldamong the employees in the stipulated unit. Thetally of ballots showed that, of approximately 190eligible voters, 84 cast valid ballots in favor of, and79 against, the Union; there were 5 determinativechallenged ballots. On May 1979, Respondent filedtimely objections to conduct affecting the results ofthe election. Following an investigation, the Re-gional Director, on May 3, issued an order requir-ing that a hearing be held on the determinativechallenges and objections.2After the hearing, theHearing Officers recommended that Respondent'sobjections be overruled, that the challenges to fourballots be sustained, and that the challenge to thefifth ballot be overruled. Thereafter, Respondentfiled exceptions to the recommendations that its ob-jections be overruled. On January 15, 1980, theBoard adopted the Hearing Officers' reports, andcertified the Union as the exclusive bargaining rep-resentative of the employees in the stipulated unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the prior2 There were two Hearing Officers' reports in the underlying represen-tation case. Hearing Officer Joseph P. Canfield heard all evidence relat-ing to the challenges and Respondent's Objections I and 3. but recusedhimself on Respondent's Objection 2 because it required a credibilityfinding on testimony presented by a Board agent assigned to the staff ofRegion 7. Hearing Officer John Simonetti heard evidence and made arecommendation on Respondent's Objection 2.:' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). LESLIE METAL ARTS COMPANY, INC.231representation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:Findings of FactI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is and hasbeen at all times material herein, engaged in themanufacture and nonretail sale of steel stampingsand assemblies. Only its facility located at 3225 32dStreet, SE., in Grand Rapids, Michigan, hereincalled Plant 1 is involved in this proceeding.During calendar year 1979, a representative period,Respondent sold and shipped goods valued inexcess of $50,000 from its Grand Rapids, Michigan,Plant 1, directly to customers located outside theState of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including toolroom employees, employed by Respondent atits Plant I located at 3225 32d Street, SE.,Grand Rapids, Michigan, but excluding alloffice clerical employees, plant clerical em-ployees, technical, engineering, and profession-al employees, drivers, confidential employees,salesmen, guards and supervisors as defined inthe Act.2. The certificationOn April 25, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 7, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on January 15, 1980, andthe Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 21, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 6, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 6, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inI- ------- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1. Leslie Metal Arts Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including tool roomemployees, employed by Respondent at its Plant 1located at 3225 32d Street, SE., Grand Rapids,Michigan, but excluding all office clerical employ-ees, plant clerical employees, technical, engineer-ing, and professional employees, drivers, confiden-tial employees, salesmen, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since January 15, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all the employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 6, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Leslie Metal Arts Company, Inc., Grand Rapids,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW),as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including toolroom employees, employed by Respondent atits Plant I located at 3225 32d Street, SE.,Grand Rapids, Michigan, but excluding alloffice clerical employees, plant clerical em-ployees, technical, engineering, and profession-al employees, drivers, confidential employees,salesmen, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Plant 1, 3225 32d Street, SE., GrandRapids, Michigan, copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director forRegion 7, after being duly signed by Respondent's4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board " LESLIE METAL ARTS COMPANY, INC.233representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America (UAW), as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingtool room employees, employed by us at ourPlant I located at 3225 32d Street, SE.,Grand Rapids, Michigan, but excluding alloffice clerical employees, plant clerical em-ployees, technical, engineering, and profes-sional employees, drivers, confidential em-ployees, salesmen, guards and supervisors asdefined in the Act.LESLIE METAL ARTS COMPANY, INC.